                                                               SO ORDERED.


                                                               Dated: September 25, 2019




                                                               Eddward P. Ballinger Jr., Bankruptcy Judge
                                                               _________________________________


                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF ARIZONA

   In re:                                            Chapter 11
   ARCTIC CATERING, INC.,                            Case No. 2:18-bk-13118-EPB
                               Debtor.
                                                   STIPULATED AGREEMENT AND
                                                   ORDER DIRECTING THE
                                                   APPOINTMENT OF CHAPTER 11
                                                   TRUSTEE


            This matter initially came before the Court pursuant to Kuukpik Corporation’s and
   Kuukpic Artic Catering, LLC’s, (collectively referred herein as “KC”) Motion to Convert
   Case to Chapter 7 (“Motion to Convert”) filed on August 16, 2019, at court docket entry
   number (“D.E.”) 250. The Motion to Convert was joined by Food Services of America,
   Inc. (“FSA”). D.E. No. 255. The Court held a properly noticed hearing (“Hearing”) on
   this matter on September 12, 2019, wherein counsel for the above captioned Debtor, KC,
   FSA and the United States Trustee for the District of Arizona (“U.S. Trustee”) appeared.
   D.E. No. 276.

            At the Hearing both KC and FSA asserted their positions that the facts of this case
   constituted “cause” as defined under 11 U.S.C. §1112(b) for the conversion of this case to
   a chapter 7 proceeding. The U.S. Trustee recommended that the most effective remedy
   would be the appointment of a chapter 11 trustee in order to allow an independent fiduciary
   to determine whether there was a sufficient basis to administer the estate’s assets in a
   chapter 11 proceeding, or whether conversion to a chapter 7 proceeding would provide the
   greatest return to creditors. The Debtor asserted that neither remedy was appropriate and

                                                1 of 3


Case 2:18-bk-13118-EPB       Doc 281 Filed 09/25/19 Entered 09/26/19 09:13:36              Desc
                              Main Document    Page 1 of 3
   requested the opportunity to further brief the matter. The Court directed the parties to file
   briefs either in support or opposition to the Motion to Convert, or in the alternative, the
   appointment of a chapter 11 trustee, on or before September 20, 2019. D.E. No. 276.
          Counsel for the Debtor and the U.S. Trustee have met and conferred regarding this
   matter. These parties have reached an agreement for the appointment of a chapter 11
   trustee in this case. As such, the U.S. Trustee and the Debtor HEREBY STIPULATE
   and AGREE as follows:
                 1.     The U.S. Trustee shall file a motion to approve this stipulation with
                        the Court in lieu of formal briefing with the Court on this matter;
                 2.     The Debtor hereby agrees to the Court entering an Order directing the
                        U.S. Trustee, pursuant to the United States Bankruptcy Code, upon
                        consultation with the creditors, Debtor and other parties-in-interest to
                        select a candidate for appointment as the chapter 11 trustee in this
                        case.
                 3.     Debtor has agreed to appointment of a Chapter 11 trustee for reasons
                        of judicial economy and to avoid use of estate resources for further
                        litigation regarding the Motion to Convert. However, Debtor does not
                        concede that “cause” exists for such appointment pursuant to 11
                        U.S.C. § 1104(a)(1), nor that appointment of a trustee is ultimately in
                        the best interest of creditors.
          The Court, having reviewed and considered the above stipulation and agreement as
   evidenced by the parties’ signatures hereto, the entire record of this case, and good cause
   appearing:
          THE COURT HEREBY ORDERS THAT:




                                                2 of 3


Case 2:18-bk-13118-EPB     Doc 281 Filed 09/25/19 Entered 09/26/19 09:13:36            Desc
                            Main Document    Page 2 of 3
                A.     The U.S. Trustee is hereby directed to select a chapter 11 trustee for
   appointment by the Court in this case upon the prior consultation with creditors, the Debtor
   and other necessary parties-in-interest as required by the United States Bankruptcy Code.

                                 SIGNED & DATED ABOVE


   STIPULATED AND AGREED AS TO FORM AND CONTENT:


   MAY, POTENZA, BARAN & GILLESPIE, P.C.                  UNITED STATES TRUSTEE
   Attorneys for Debtor                                   District of Arizona
                                                          Ilene J. Lashinsky, Esq.



   /s/ Andrew A. Harnisch (# 024957)                      /s/ Larry L. Watson (CA # 193531)
   Andrew A. Harnisch, Esq.                               Larry L. Watson, Esq.
   Grant L. Cartwright, Esq.                              Trial Attoney
   MAY, POTENZA, BARAN &GILLESPIE, P.C.
   201 N. Central Avenue, Suite 2200
   Phoenix, AZ 85004-0608
   Telephone: (602) 252-1900
   Facsimile: (602) 252-1114
   E-mail: gcartwright@maypotenza.com
           aharnisch@maypotenza.com




                                              3 of 3


Case 2:18-bk-13118-EPB     Doc 281 Filed 09/25/19 Entered 09/26/19 09:13:36          Desc
                            Main Document    Page 3 of 3
